Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-11, 13, 14, 15, 16, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, nowhere in the original disclosure does Applicant disclose the phase shifter separate from any modulation or frequency shifting of transmit or receive signals applies phase shift to the transmit signal as is claimed in claim 1 and in claim 10 and in claim 17. It appears there is a separate transmit antenna 21 used to radiate the outgoing signal but this does not appear to be the phase shifter that Applicant is referring to in the instant limitation. Applicant does not appear to have recited sufficient structure or structural cooperative relationship in the instant claims to make it clear that there is frequency shifting performed by a modulator on the receive signal and a separate, subsequent phase shift performed by an adjustable phase shifter prior to the transmitting. The Office position is that a recitation of a modulator, adjustable phase shifter, transmit antenna, and power amplifier in claims 1, 10, and 17 would clarify the phase shifting recited. As is currently recited however, the Office maintains there doesn’t appear to be support found for this amended limitation in the original disclosure. Claims 2, 11, 13-16 fail to rectify the above problem. 

Claims 1-2, 10-11, 13, 14, 15, 16, 17, and 20 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, nowhere in the original disclosure does Applicant disclose “constant phase shift” rather the phase shift is disclosed as “adjustable phase shift.” Applicant has not claimed the adjustable phase shifter applies a range of phase shifts that, at any given time, has a particular phase-shift value in this range, after performing measurements over the range, determines that phase shift value and that is used to inhibit oscillation of the transmit signal. Instead, the current recitation of adjustable phase shifting without any of the aforementioned context appears to contradict the concept of a constant phase shift. Therefore, the Office maintains that as the claim is currently written, there doesn’t appear to be support found for this amended limitation in the original disclosure. Claims 2, 11, 13-16 fail to rectify the above problem. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10-11, 13, 14, 15, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, in claims 1, 10, and 17, it is not clear if “separate from modulation or frequency shifting of information in the transmit or receive signals” implies that the phase shifter applies constant phase shift to the transmit signal to inhibit oscillation of transmit signal without modulating or frequency shifting the transmit signal. 
Furthermore, in claims 1 and 10 and 17, it is not clear how the phase shifter separate from any modulation or frequency shifting of the transmit signal applies a phase shift to the transmit signal. That is, if the phase shift is “separate from modulation” or “separate” from shifting of the “information in the transmit or receive signals,” how then can said phase shift be applied to said transmit signal? It appears to be contradictory that the phase shift is separate from modulation and separate from shifting of the transmit signal and yet somehow the phase shift is applied to the transmit signal. If the phase shift is “separate from modulation,” then inherently there is no phase shift of the transmit signal as modulation is prohibited; after all, a phase shift would itself be a type of modulation. Alternatively, Applicant appears to claim the shift is separate from the transmit signal but nonetheless applies to said transmit signal—either the phase shift is separate from the transmit signal or it isn’t; having it both ways where the shift is separate from the transmit signal and somehow isn’t separate from the transmit signal (“applies a phase shift to the transmit signal”) does not appear to be clearly understood. The Office does not understand how the phase shift is “separate” from the recited “transmit or receive signals” but still is applied to the transmit signal. What does Applicant mean by “separate” if the phase shift is still being applied to the transmit signal? In summary, the Office does not understand the apparent contradiction in Applicant’s amended limitation in which there is an apparent phase shift to the transmit signal despite the shift also being separate from modulation and separate from the transmit signal. It appears that there is a modification to the transmit signal phase, i.e. applied phase shift to the transmit signal phase; but how this applied phase shift is “separate from modulation” is not defined or well-understood as it creates a contradiction. The Office is not clear as to how to proceed in applying art to this apparent contradiction. As is best understood by the Office, the recited art teaches the concept of modifying transmit signal phase (Patrick reference).  
The Office notes that clarification regarding there is frequency shifting performed by a modulator on the receive signal and a separate, subsequent phase shift performed by an adjustable phase shifter prior to the transmitting and the adjustable phase shifter applies a range of phase shifts that, at any given time, has a particular phase-shift value in this range, after performing measurements over the range, determines that phase shift value and that is used to inhibit oscillation of the transmit signal would overcome the current 112-2 clarity rejection. 

Claim Rejections - 35 USC § 103


Claims 1, 2, 3, 7, 9, 10, 11, 12, 17, 18, and 20 are, as best understood by the Office, rejected under 35 USC 103(a) as being unpatentable over Patrick US 2011/0234445 in view of Georgiadis et al. US 2012/0162010 and further in view of Delbecq et al. US 2016/0109559 and/or Ebling US 2015/0219751.
  
     As to claims 1, 10, and 17, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier configured to amplify a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from modulation or frequency shifting of information in the transmit/receive signal, is configured to apply phase shift to transmit signal relative to receive signal to inhibit/inhibiting oscillation (esp. c.f. [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).
     Patrick doesn’t explicitly teach the phase shift is constant. However, please N.B., the concept of a constant phase shift is well known, e.g. c.f. Georgiadis [0014-0015, 0020, 0031, 0091]. 
     It would be obvious to modify Patrick by applying constant phase shift as taught by Georgiadis for the benefit of applying the desired phase modulation.  
     While the Office is of the position that Patrick and Georgiadis teach all the recited limitations, for the sake of argument, assuming they don’t teach adjustable phase shift separate from and in addition to frequency shifting to apply constant phase shift, please c.f. Delbecq [0047] that teaches adjustable phase shift separate from and in addition to frequency shifting (fig.3, phase adjustable shifters can impart constant phase shift). It would be obvious to modify the art to impart an adjustable shifter to modulate a constant phase shift for the desired calibration purposes. 
     Likewise, for the sake of argument, assuming the cited references don’t teach adjustable phase shifting to apply constant phase shift, please N.B., the concept of adjustable phase shift to apply constant phase shift is routine, e.g. c.f. [0029] of Ebling. It would be obvious to modify the references to incorporate the concept of adjustable phase shift to apply constant phase shift for the benefit of achieving the desired calibration. As to claims 2 and 11, the cited art teaches device/method of claim 1/10/17, further comprising: a controller that tests a range of settings of the adjustable phase shifter/wherein the inhibiting includes testing a range of settings for the shifter that performs said modifying (esp. c.f. claim 3 and [0073, 0076, 0101, 0108] of Patrick).As to claims 3 and 12, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. Patrick [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from any modulation or frequency shifting of the transmit/receive signal, applies adjustable phase shift to transmit signal to inhibit/inhibiting oscillation (esp. c.f. Patrick [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).Patrick further teaches wherein for each of the settings tested, the controller that tests a range of settings of the shifter determines whether an oscillation indicator exceeds a threshold (esp. c.f. [0008, 0066-0067, 0082, 0109]). 
     While the Office is of the position that Patrick and Georgiadis teach all the recited limitations, for the sake of argument, assuming they don’t teach adjustable phase shift separate from and in addition to frequency shifting to apply constant phase shift, please c.f. Delbecq [0047] that teaches adjustable phase shift separate from and in addition to frequency shifting (fig.3, phase adjustable shifters can impart constant phase shift). It would be obvious to modify the art to impart an adjustable shifter to modulate a constant phase shift for the desired calibration purposes. 
     Likewise, for the sake of argument, assuming the cited references don’t teach adjustable phase shifting to apply constant phase shift, please N.B., the concept of adjustable phase shift to apply constant phase shift is routine, e.g. c.f. [0029] of Ebling. It would be obvious to modify the references to incorporate the concept of adjustable phase shift to apply constant phase shift for the benefit of achieving the desired calibration.

As to claim 7, cited art teaches the active reflector of claim 3, wherein the phase setting is selected for optimal stability and reflection gain (esp. c.f. Patrick [0008, 0064, 0066-0067, 0082, 0109]). N.B., the requisite degree of “optimal” isn’t specified so a generic stability and gain that is inherent to the reflector of Patrick suffices. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    

As to claim 9 and 20, cited art teaches the active reflector of claim 1/17, further comprising a modulator that modifies the receive signal before or after amplification by the amplifier (see Patrick [0007]).

As to claim 18, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. Patrick [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from any modulation or frequency shifting of the transmit/receive signal, applies adjustable phase shift to transmit signal to inhibit/inhibiting oscillation (esp. c.f. Patrick [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).
     While the Office is of the position that Patrick and Georgiadis teach all the recited limitations, for the sake of argument, assuming they don’t teach adjustable phase shift separate from and in addition to frequency shifting to apply constant phase shift, please c.f. Delbecq [0047] that teaches adjustable phase shift separate from and in addition to frequency shifting (fig.3, phase adjustable shifters can impart constant phase shift). It would be obvious to modify the art to impart an adjustable shifter to modulate a constant phase shift for the desired calibration purposes. 
     Likewise, for the sake of argument, assuming the cited references don’t teach adjustable phase shifting to apply constant phase shift, please N.B., the concept of adjustable phase shift to apply constant phase shift is routine, e.g. c.f. [0029] of Ebling. It would be obvious to modify the references to incorporate the concept of adjustable phase shift to apply constant phase shift for the benefit of achieving the desired calibration.


Claims 4-6, 8, and 13-16 and 19 are rejected under 35 USC 103(a) as being unpatentable over Patrick in view of Georgiadis, of record; and further in view of Delbecq et al. US 2016/0109559 and/or Ebling US 2015/0219751.

As to claims 4 and 13, cited art teaches the device/method of claim 3/11, wherein the controller selects a central setting in the range if the oscillation indicator remains below the threshold during the test (esp. c.f. Patrick [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a central setting, please N.B., selecting a setting is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 5 and 14, cited art teaches the device/method claim 3/11, wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that provides a phase margin above a specified minimum (esp. c.f. Patrick [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that provides a phase margin, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 6 and 15, cited art teaches the device/method of claim 3/11, wherein the range is greater than 180.degree., and wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that maximizes the phase margin threshold (esp. c.f. Patrick [0008, 0064, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that maximizes the margin threshold, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 8 and 16 and 19, cited art teaches the device/method of claim 3/11/18. Cited art doesn’t expressly teach wherein the oscillation indicator is a power level of the receive signal. However, the oscillation indicator as a power level of the receive signal is a routine setting well-known in the art. It would have been obvious to modify Patrick by adapting the oscillation indicator as a power level of the receive signal as a routine configuration. 



Response to Remarks
Applicant’s remarks filed 7/14/22 have been considered but are unpersuasive, respectfully. In particular, please N.B., new grounds of rejection have been provided that render applicant’s arguments moot. However, please N.B., clarity issues remain, as explained in the rejection above. The Office notes that clarification regarding there is frequency shifting performed by a modulator on the receive signal and a separate, subsequent phase shift performed by an adjustable phase shifter prior to the transmitting and the adjustable phase shifter applies a range of phase shifts that, at any given time, has a particular phase-shift value in this range, after performing measurements over the range, determines that phase shift value and that is used to inhibit oscillation of the transmit signal would overcome the current 112-2 clarity rejection and the cited art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646